Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Belrose Capital Fund LLC 255 State Street Boston, MA 02109 (617) 482-8260 November 14, 2006 Kevin Vaughn, Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission 450 Fifth Street, N.W., Judiciary Plaza Washington, DC 20549 Dear Mr. Vaughn: The purpose of this letter is to respond to your comment on the Form 10-K for the year ended December 31, 2005 filed by Belrose Capital Fund LLC (the Fund), contained in a letter dated October 30, 2006. The comment and response are set forth below. Before responding to the specific comment contained in your letter, we would like to thank Michael Volley for taking the time to further discuss this comment with us in a conference call on November 2 nd . Our response is reflective of that discussion. Comment 1: We note your response to comment 1.B.1 and 1.B.2 from our August 3, 2006 letter. Please revise to disclose this information on the face of the statement of assets and liabilities. Refer to footnote 23 to paragraph 7.30 of the AICPA Investment Company Guide. Response to Comment 1: As mentioned during our conference call with Mr. Volley, the Fund offers only one class of shares to its investors with an unlimited amount of shares authorized. The Fund has disclosed the number of shares outstanding and the dollar amount in the statement of assets and liabilities in its previous filings. The Fund will revise future filings to include on the statement of assets and liabilities the number of such shares authorized. The Funds statement of assets and liabilities with the requested disclosure, filed in its Form 10-Q on November 9 th , is attached for your reference. Please call me with any questions at 617-598-8858. Thank you. Very truly yours, /s/ Michelle A. Green Michelle A. Green cc: Michael Volley, Staff Accountant Division of Corporation Finance PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities September 30, 2006 (Unaudited) December 31, 2005 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 1,869,622,324 $ 1,783,649,094 Investment in Partnership Preference Units 172,803,969 185,594,116 Investment in other real estate 549,557,759 385,224,033 Short-term investments 5,146,000 4,797,347 Total investments $ 2,597,130,052 $ 2,359,264,590 Cash 7,100,311 51,271,803 Distributions and interest receivable 483,956 285,450 Swap interest receivable - 68,131 Open interest rate swap agreements, at value 6,490,128 6,134,292 Escrow deposits  restricted 2,905,749 29,764,909 Other assets 3,300,477 5,251,863 Total assets $ 2,617,410,673 $ 2,452,041,038 Liabilities: Loan payable  Credit Facility $ 424,500,000 $ 393,500,000 Mortgage notes payable 307,491,679 238,850,000 Payable to affiliate for investment advisory and administrative fees 412,393 365,900 Payable to affiliate for distribution and servicing fees 580,095 572,971 Notes payable to minority shareholder 2,911,069 20,788,024 Security deposits 1,214,032 1,229,116 Accrued expenses: Swap interest expense 457,768 - Interest expense 1,825,632 1,622,241 Property taxes 2,854,388 1,856,924 Other expenses and liabilities 2,933,425 2,461,869 Minority interests in controlled subsidiaries 42,410,834 37,783,593 Total liabilities $ 787,591,315 $ 699,030,638 Net assets $ 1,829,819,358 $ 1,753,010,400 Shareholders Capital $ 1,829,819,358 $ 1,753,010,400 Shares outstanding (unlimited number of shares authorized) 15,818,135 16,186,813 Net asset value and redemption price per share $ 115.68 $ 108.30 See notes to unaudited condensed consolidated financial statements 3
